 



EXHIBIT 10.18(c)
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of December 31, 2006, by and between Jeffrey A. Quiram, an individual (the
“Executive”), and Superconductor Technologies Inc., a Delaware corporation (the
“Company”), with reference to the following facts:

  A.   The Company and Executive entered into an Employment Agreement dated
February 14, 2005 (the “Agreement”).     B.   The parties with to revise the
terms and conditions of the Agreement to comply with the deferred compensation
rules per Internal Revenue Code (“IRC”) Section 409A and to modify related
sections of the Agreement.

NOW, THEREFORE, based on the above premises and for good and valuable
consideration, the parties agreed as follows:

  1.   Severance Payments. If the individual is a “specified employee” as
defined in IRC Section 409A(a)(2)(B)(i) at the time of separation from service,
all severance and bonus payments due under Section 6.1 of the Agreement will be
paid to Executive on the 183rd day after the date of termination of Executive
and all insurance coverage under Section 6.1.3 of the Agreement shall commence
on the 183rd day after the date of termination of Executive. Section 6.1.4 is
modified to read that all outstanding equity grants of any form will immediately
vest upon the termination of the Executive’s employment.     2.   Change in
Control. If the individual is a “specified employee” as defined in IRC
Section 409A(a)(2)(B)(i) at the time of separation from service, all payments
due Executive under Section 7.1 of the Agreement will be paid to Executive on
the 183rd day after a Change in Control occurs as defined in Section 10.3 of the
Agreement and all insurance coverage under Section 7.1.3 of the Agreement shall
commence on the 183rd day after the date of termination of Executive.
Section 7.1.4 is modified to read that all outstanding equity grants of any form
will immediately vest upon a Change in Control as defined in Section 10.3 of the
Agreement. Section 7.1.5 of the Agreement is removed as are all references to
Section 7.1.5 in the entirety of Section 7.1. Section 7.1.6 is modified to
remove the paragraph beginning “Notwithstanding Section 2...” in its entirety.  
  3.   409A Compliance. A new section 22 is added to the Agreement to read as
follows:         “Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and the treasury regulations and other interpretive
guidance issued thereunder, including without limitations any such

 



--------------------------------------------------------------------------------



 



      regulations or other guidance that may be issued. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Participant under Section 409A of the Code and related treasury regulations, the
Company may (a) adopt such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Company determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement and/or (b) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A of the Code and treasury regulations, including
such treasury regulations and other interpretive materials as may be issued in
the future.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

         
 
  EXECUTIVE    
 
       
 
  /s/Jeffrey A. Quiram    
 
 
 
   
 
       
 
  COMPANY    
 
       
 
  /s/John D. Lockton    
 
 
 
By: John D. Lockton    
 
  As Its: Chairman of the Board    

 